Case 8:20-cv-01958-JLS-ADS Document 18 Filed 12/10/20 Page 1 of 1 Page ID #:65



  1

  2

  3

  4

  5

  6
                                                                JS-6
  7

  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA

 10

 11    DAVID M. VIERA,                        Case No. 8:20-cv-01958-JLS-ADS

 12                   Plaintiff,              ORDER ON NOTICE OF ACCEPTANCE OF
                                              EASTOINT RECOVERY GROUP, INC.’S
 13          v.                               RULE 68 OFFER OF JUDGMENT

 14
       EASTPOINT RECOVERY
 15    GROUP, INC.,

 16                   Defendant.

 17

 18         DAVID M. VIERA (“Plaintiff”) having filed with this Court his Notice of
 19
      Acceptance of EASTPONT RECOVERY GROUP, INC.’S (“Defendant”) Offer of
 20

 21
      Judgment, and the Clerk of the Court having reviewed same, hereby ORDERED.

 22         1. Judgment is entered in favor of Plaintiff, David M. Viera, and against
 23
      Defendant in the amount of $2,001.01, excluding attorney’s fees and costs.
 24

 25
      Dated: December 10, 2020_______________
 26

 27                                         /s/ Melissa H. Kunig
                                            Judge, U.S. Deputy Clerk
 28
                                                1
